Citation Nr: 0336572	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO denied the veteran's 
application to reopen her claim of entitlement to service 
connection for schizophrenia.  


REMAND

At a personal hearing in October 2002, the veteran's 
representative indicated that the veteran served in Army 
Reserves in 1983.  Reserve medical records have not been 
requested and those records may be relevant to the veteran's 
claim.  

Accordingly, the claim is remanded to the RO for the 
following:  

1.  The RO should contact the proper 
authorities and request verification of 
the veteran's Army Reserve status, 
including the dates and type of Reserve 
training, in 1983.  

2.  The RO should obtain the veteran's 
reserve medical records.  If such records 
are not available, it should be indicated 
in writing.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the 
issue of whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for 
schizophrenia.  If the claim remains 
denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




